Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, the electronics portion and the coupling portion are coupled together so as to be freely rotatable about the longitudinal axis relative to one another and the oral care apparatus is alterable between: an attached state in which the tracking module is coupled to the oral care implement with the electronics portion of the tracking module at least partially positioned within the internal cavity of the body, and a detached state in which the tracking module is completely separated from the oral care implement, in combination with the rest of the limitations in claim 1; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, at least a portion of the tracking module is positioned within the internal cavity of the body of the oral care implement so that the electronics portion of the tracking module is non-rotatable relative to the body of the oral care implement while the coupling portion of the tracking module is rotatable relative to the body of the oral care implement to couple the tracking module to the body of the oral care implement, in combination with the rest of the limitations in claim 27; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, inserting at least a portion of the electronics portion of the tracking module into the internal cavity of the body of the oral care implement thereby preventing relative rotational movement between the electronics portion of the tracking module and the body of the oral care implement, and rotating the coupling portion of the tracking module relative to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Dung Van Nguyen/Primary Examiner, Art Unit 3723